841 F.2d 1132
268 U.S.App.D.C. 307
FEDERAL TRADE COMMISSION, Appellant,v.OWENS-ILLINOIS, INC., et al., Appellees.
No. 88-5048.
United States Court of Appeals,District of Columbia Circuit.
Feb. 19, 1988.

Before ROBINSON, EDWARDS and STARR*, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of Appellant's Emergency Motion for Provisional Injunctive Relief and the Opposition thereto, it is


2
ORDERED by the court that the motion be granted.  The proposed merger of appellees Owens-Illinois, Incorporated and Brockway, Incorporated is therefore enjoined until further order of the court.  It is


3
FURTHER ORDERED that appellant file its motion for injunction pending appeal, if any, by 12:00 p.m., February 23, 1988.  Appellees' response is due no later than 10:00 a.m., February 24, 1988.


4
This order is not to be understood by the parties as an indication of how the court will rule on the merits of any request for injunctive relief pending appeal.  The purpose of this order is only to allow the parties and the court additional time to assess whether injunctive relief is warranted by the facts of this case.



*
 Judge Starr would deny the motion